Citation Nr: 1434591	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The appellant served on active duty for training (ACTDUTRA) from August 16, 1986, to August 30, 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In July 2012, the Board remanded the Veteran's claim in order to afford the Veteran a video conference hearing.  The Veteran testified at a video conference hearing before the Board in April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The basis of the denial of the claim was that the Veteran did not have a current right knee disability.  However, a review of the VA outpatient treatment reports of record reveals that the Veteran was diagnosed with minimal arthritic changes of the left knee per x-rays in March 2011.  He was thereafter treated with physical therapy.    

At the time of the April 2013 video conference hearing, the Veteran testified that he sustained a right knee disorder as a result of his service-connected left knee disorder.  He indicated that he had to overcompensate for his left knee disorder by placing extra weight on his right knee.  He reported that he sought treatment for his right knee at VA and that his treating physician told him that his right knee problems were caused by his service-connected left knee.  

A review of the claims file does not show that the Veteran has undergone a VA examination to determine the etiology of the claimed disability at issue.  In an initial service connection claim, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, in this case, the Veteran claims that his service-connected left knee disorder caused or aggravated his right knee disorder.  As such, the Veteran should be scheduled for a VA examination to assess his claim for a disability of the right knee. 

VA outpatient treatment reports dated through April 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether any additional relevant VA outpatient treatment reports exist.  If any additional VA records are identified, obtain those records.  Any other pertinent treatment records identified by the Veteran should also be obtained.

2.  Thereafter, the Veteran should be afforded the appropriate examination to determine the etiology of the claimed right knee disorder.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder was caused or aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected left knee degenerative joint disease.

3.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

